Citation Nr: 0303771	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for right flank spasms, to 
include a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 RO decision which denied the 
veteran's claim of service connection for chronic right flank 
muscle spasms.  In April 2000, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  Again, in August 2000, the Board directed that 
further evidentiary development be completed on the veteran's 
claim. 


FINDING OF FACT

The veteran's current back disability began in service.


CONCLUSION OF LAW

A chronic thoracolumbar sprain with referred pain to the 
right flank was incurred during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1984 to April 
1988; thereafter, he served in the Reserves.

A June 1983 enlistment examination report reflects that the 
veteran's spine was normal. 

In August and September 1987, the veteran presented with 
intermittent complaints of right sided back (posterior flank) 
pain.  Following examinations, the assessments were a mild 
back strain and back muscle spasms.

In December 1987, the veteran was involved in a motor vehicle 
accident.  His car flipped twice.  A report shows that the 
veteran had left sided neck pain.  

A January 1988 medical record shows that the veteran 
complained of right-sided back pain of a 5 day duration.  He 
related he had not sustained any trauma.  Following 
examinations, the assessment were back pain and a mild muscle 
strain.  

A March 1988 separation examination report shows that the 
veteran's spine was within normal limits.  

A September 1988 triannual examination report shows that the 
veteran's spine was normal.  He also reported that he had 
been treated for severe back pain within the past five years.  
He elaborated that he had pulled his back muscle on active 
duty and now had occasional pain.  On a medical history form, 
he reported recurrent back pain. 

Private treatment records, dated in 1988, show that the 
veteran complained of back pain, including about the right 
side.  

A September 1992 periodic examination report reflects that 
the veteran's spine was normal.  On a history form, the 
veteran reported he had recurrent back pain. 

A June 1997 VA examination report shows that the veteran 
complained of muscle spasms of the right flank area.  He said 
that he injured his back while lifting the head off of a 
diesel engine in 1986.  Not long after that, he said, that he 
was on an amusement park ride when he exacerbated his 
condition.  He said he had been told that he had a muscle 
spasm problem in the right flank area.  Following an 
examination, the impressions included chronic right flank 
muscle spasm, possible muscle hernia, and no spasm or hernia 
on examination.  

Outpatient treatment records, dated in October 1997, show 
that the veteran had been involved in an motor vehicle 
accident that month and had left shoulder pain among other 
symptoms.  Following an examination, he was diagnosed as 
having a cervical and lumbar strain. 

In March 1998, statements were received from the veteran's 
friends and family.  These statements are to the effect that 
the veteran had back problems in 1987 (during active duty), 
had problems immediately after his service discharge, and 
currently. 

A VA examination report, dated in February 2003, shows that 
the veteran related that he began experiencing back pain in 
1986.  He related that the only (service) injury that he can 
recall was a motor vehicle accident for which he was not 
hospitalized.  He was, however, treated with anti-
inflammatory medication in sick call the following day.  
During the remainder of his service, he said, he treated his 
back problems himself.  After service, he said he continued 
to experience recurrent pain in the thoracolumbar area and 
had received conservative care without significant 
improvement.  Following an examination, the diagnosis was 
chronic thoracolumbar sprain with referred pain to the right 
flank.  It was opined that it was at least as likely as not 
that the veteran's current spine condition was related to the 
manifestations of his back problems during his period of 
service.  

II.  Legal Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claims.  Further, there is 
no prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefits sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the instant case, the record reveals that, during service 
(1984 to 1988), the veteran complained on numerous occasions 
that he had right sided back pain.  He was variously 
diagnosed as having muscle spasms and a back strain or 
sprain.  Within months of his service discharge, in September 
1988, he reported he had been treated for back pain during 
service and continued to have recurrent back problems.  
Thereafter, he had intermittent complaints of back problems.  

In June 1997, the veteran underwent a VA examination, during 
which he complained of muscle spasms of the right flank area, 
which are, identical to his complaints during service.  He 
reported a history of having injured his back during service 
after he did some heavy lifting.  Following an examination, 
the impressions included chronic right flank muscle spasms.   

In April 2000 and August 2002, the Board directed that 
additional evidentiary development of the veteran's claim be 
conducted.  Pursuant to the Board's directives, the veteran 
underwent a VA examination in February 2003.  Following an 
examination of the veteran and a review of the claims file, 
it was determined that the veteran's current spine condition, 
diagnosed as a chronic thoracolumbar sprain with referred 
pain to the right flank, was at least as likely as not 
related to the veteran's in-service back problems.  The Board 
finds the February 2003 opinion to be probative and unrefuted 
by the record.  The veteran had an in-service disease or 
injury, evidence of continuity of symptoms, evidence of 
current diagnosis and a medical opinion linking the current 
diagnosis to the in-service event.  A chronic thoracolumbar 
sprain with referred right flank pain was incurred in 
service; the claim is granted.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 


ORDER

Service connection for a chronic thoracolumbar sprain with 
referred right flank pain is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

